         Case 2:18-cr-00365-JNP-BCW Document 194 Filed 02/21/19 Page 1 of 14



D. Loren Washburn (#10993)
  lwashburn@smithwashburn.com
Jacob L. Fonnesbeck (#14176)
  jfonnesbeck@smithwashburn.com
SMITH WASHBURN, LLP
8 East Broadway, Suite 320
Salt Lake City, UT 84111
Telephone: (801) 584-1800
Facsimile: (801) 584-1820

Attorneys for Sally L. Kingston

                           IN THE UNITED STATES DISTRICT COURT

                           DISTRICT OF UTAH, CENTRAL DIVISION

    UNITED STATES OF AMERICA,                       OBJECTION TO MAGISTRATE
                                                    JUDGE’S DECEMBER 7, 2018 ORDER
           Plaintiff,                               (ECF NO. 100) AND MOTION FOR BILL
                                                    OF PARTICULARS
    v.

    JACOB O. KINGSTON, et al.,                      Case No. 2:18-cr-00365-JNP

           Defendant.
          In accordance with 28 U.S.C. § 636(b)(1)(C), Sally Kingston hereby objects to the

Protective Order entered by Magistrate Judge Brooke Wells on December 7, 20181, pursuant to

the government’s Motion for Protective Order2 (the “Motion”), and requests the Court’s de novo

review. Defendants were not allowed to respond to the Motion before the Protective Order was

entered, and in any event, Sally3 was not a party to this case at the time the Protective Order was
entered.

          Sally also moves the Court for an order requiring the government to provide her with a bill

of particulars so she can prepare a defense and avoid prejudicial surprise at trial.

I.        INTRODUCTION

          The government’s approach to this case has created tension between two vital interests of

the defendants:

1
 ECF No. 100.
2
 ECF No. 99.
3
  Sally Kingston is referred to herein as “Sally” to avoid confusion with some of the other
defendants named in this case and who share the same surname.
                                                 OBJECTION TO MAGISTRATE JUDGE’S ORDER
                                                     AND MOTION FOR BILL OF PARTICULARS
                                                            CASE NO. 2:18-CR-00365, PAGE 1
4833-7216-8072, v. 1
      Case 2:18-cr-00365-JNP-BCW Document 194 Filed 02/21/19 Page 2 of 14




         1.       The defendants, and specifically Sally, have a due process right that affords her and

her counsel time to be fully prepared for trial, and given the complexity of this case and the

approach the government has committed to, that could take months or even years.

         2.       The detained defendants—Jacob Kingston, Isaiah Kingston, and Lev Dermen—

have an interest in having the case tried at the earliest possible time to avoid the prejudice of their

pretrial detention.

         The Court can resolve some of the tension between these two interests by entering orders

that will assist the defendants to be better prepared for an early trial date. Specifically, the Second

Superseding Indictment (the “Indictment”) does not inform the defendants what they are alleged

to have done on an individual basis. Also, the Protective Order—which was entered without

waiting for input from the defendants—allows the government to keep the most important

evidence from the defendants until a few days before trial, and from their counsel until “two or

three weeks” before trial. Orders requiring the government to provide a bill of particulars to each

defendant and making the current trial date contingent on the government’s early disclosure of

Jencks Act material will do much to bridge the gap by helping Sally and her counsel prepare for a

trial at the early dates the Court is presently contemplating.

II.      BACKGROUND

         On August 1, 2018, the government filed its first indictment under seal in this case. Sally
Kingston was not a defendant in that indictment. The August 1, 2018, indictment was the product

of a nation-wide investigation that had been ongoing for at least 30 months. IRS and EPA agents—

many of whom are still involved as case agents today—conducted a search pursuant to a warrant

and gathered records, some of which were disclosed to the defendants on February 10, 2016. Since

probable cause for the warrant did not arise overnight, it is likely that the investigation in this case

had been going on for more than three years at the time of the August 1, 2018 indictment. Indeed,

Special Agent Matthew Bird, in an affidavit dated June 6, 2017, revealed that numerous

“coconspirators” had pleaded guilty to charges allegedly related to the charges that would
eventually be filed here. Those cases were brought in Florida and Washington State. The case
                                                      OBJECTION TO MAGISTRATE JUDGE’S ORDER
                                                          AND MOTION FOR BILL OF PARTICULARS
                                                                CASE NO. 2:18-CR-00365, PAGE 2
4833-7216-8072, v. 1
      Case 2:18-cr-00365-JNP-BCW Document 194 Filed 02/21/19 Page 3 of 14




numbers of the cases brought against those defendants indicate they were charged in 2015. Based

on this information, the government has had more than three years to investigate this case.

         Not only has the government had time, they have had resources. As the government

acknowledged during a status conference held before the Court on February 19, 2019, there are

six full-time federal agents who are assigned as case agents on this case from no less than two

federal agencies. Further, the government has had access to witnesses who will not talk to the

defendants. For example, one of the identified “coconspirators” is represented by counsel in

Florida and Kentucky—both of whom are known personally to Sally’s counsel—and the

“coconspirator’s” counsel refused to allow Sally’s counsel to meet with this “coconspirator” for

an interview. In contrast, the government has had multiple interviews with this same witness

pursuant to a cooperation agreement that is part of his plea deal with the government.

         In any event, after the government’s years-long investigation, the original indictment was

returned in this matter. The government sought detention of three named defendants—Jacob

Kingston, Isaiah Kingston, and Lev Dermen. These three defendants have been detained for

months while the government has tried to get more comfortable with its indictment.

         In its first attempt at honing its charges, on November 20, 2018, the government filed its

first superseding indictment. Sally was not named as a defendant in that indictment.

         On December 7, 2018, the government filed a motion for a protective order. 4 The very
same day, before defense counsel for the then-defendants had a chance to respond to the

government’s motion, Magistrate Judge Brooke C. Wells signed an order granting the

government’s motion for a protective order.5 The government’s motion for a protective order

provides, generally, that the government reserves its right to disclose Jencks Act material6 “after a


4
  ECF No. 99.
5
  ECF No. 100.
6
  The Jencks Act, 18 U.S.C. § 3500, generally applies only to verbatim, or substantially verbatim
statements of witnesses, and by its explicit terms, precludes a prosecutor from being forced to
disclose any such statements until after the witness has testified. Of course, this is not how most
cases proceed. Indeed, in counsel’s experience, no trial proceeds according to anything like the
strict terms of the Jencks Act.
                                                   OBJECTION TO MAGISTRATE JUDGE’S ORDER
                                                        AND MOTION FOR BILL OF PARTICULARS
                                                                 CASE NO. 2:18-CR-00365, PAGE 3
4833-7216-8072, v. 1
        Case 2:18-cr-00365-JNP-BCW Document 194 Filed 02/21/19 Page 4 of 14




witness has testified at trial,” and that the government will disclose “the bulk” of the Jencks Act-

type statements “two to three weeks prior to trial.” The government’s proposed order, which the

Court signed without waiting for defense counsel to give their perspective, finds that this mere-

weeks-before-trial disclosure “addresses the need of defense counsel to have the identifying

information regarding cooperating witnesses sufficiently in advance of trial so there can be

adequate investigation of the cooperating witnesses for trial.”7 Other than the government’s say-

so, it is not clear what the basis for this finding was.

           The Protective Order goes further, explaining that even this “two to three weeks prior to

trial” disclosure comes with strings attached: “The Defense shall not show to, discuss with, or

disclose in any manner the identity of the government’s witnesses contained in the Jencks Act type

materials (copies or otherwise) to the defendants earlier than three days prior to trial.”8

           The government’s position in seeking a protective order to keep from making early

disclosure of its evidence is contrary to the “Disclosure Practices of the District of Utah.” That

policy statement, issued by the United States Attorney for the District of Utah in April 2015, notes

that:

        The disclosure practices [of the District of Utah] are premised on the office’s philosophy
        and experience that early and expanded disclosure promotes open communication and
        resolution of cases, the pursuit of justice, respect from the court and the community, and
        most importantly, the fulfillment of a prosecutor’s ethical responsibilities. (Emphasis
        added.)9
           It bears noting again that the government’s position here is not only at odds with the policy

statement of this district’s United States Attorney’s Office’s policy statement, but the Protective

Order was also entered the very day the government’s motion was filed and did not give the then-

defendants’ counsel an opportunity to respond or object. Because Sally was not charged at that

time, she too could not have objected to the government’s proposed protective order.


7
 ECF No. 100 at p. 2.
8
 Id. at p. 3.
9
   A copy of the Disclosure Practices of the District of Utah is available here:
https://www.justice.gov/sites/default/files/usao/pages/attachments/2015/04/01/ut_discovery_poli
cy.pdf.
                                                   OBJECTION TO MAGISTRATE JUDGE’S ORDER
                                                        AND MOTION FOR BILL OF PARTICULARS
                                                               CASE NO. 2:18-CR-00365, PAGE 4
4833-7216-8072, v. 1
       Case 2:18-cr-00365-JNP-BCW Document 194 Filed 02/21/19 Page 5 of 14




          Some two months later, on January 17, 2019, the government filed a second superseding

indictment, (referred to herein as the “Indictment”). Sally was charged in the Indictment with one

count of conspiracy to commit mail fraud and one count of conspiracy to commit money

laundering.10 The government recently described the Indictment as being very different from the

preceding indictments, and indeed it is.

          Sally’s name appears in the Indictment a total of 10 times11: once on the caption page,

twice on a chart of the defendants charged by count, once each in the laundry list of defendants

charged in Counts 1 and 23, and twice in forfeiture allegations. There are only two paragraphs that

allege anything even remotely substantive about Sally. They read as follows:

       6. Defendant SALLY LOUISE KINGSTON ("SALLY KINGSTON") was a resident of
       Utah, the wife of Defendant JACOB KINGSTON, and the "IRS Regulatory Permit
       Specialist" or "Compliance Manager" at Washakie.

       11. Defendants JACOB KINGSTON, ISAIAH KINGSTON, RACHEL KINGSTON,
       and SALLY KINGSTON were members of the The Davis County Cooperative Society,
       also known as "the Order" primarily located in Utah. Numerous entities were associated
       with the Order, including, among others:
          A-Fab Engineering Inc. ("A-Fab Engineering");
          Fidelity Funding Inc. ("Fidelity Funding");
          Latter Day Church of Christ;
          Equitable Funding Inc. ("Equitable Funding");
          Alliance Investments Solutions LLC ("Alliance Investments"); and
          Standard Industries Inc. ("Standard Industries").

       These entities are hereinafter collectively referred to as "Order-related entities."12
          The sum total of the specific allegations about Sally in the Indictment, then, is that she: (1)
is a resident of Utah; (2) was the wife of Jacob Kingston; (3) had the title of “IRS Regulatory

Permit Specialist” and “Compliance Manager” at Washakie; and (4) was a member of the Davis

County Cooperative Society, aka “the Order.” Of course, these allegations don’t suffice to accuse

Sally of any crime.

          Rather, the government’s approach to charging the defendants with crimes is to

(apparently, deliberately) obscure what each defendant, and specifically Sally, is accused of doing.

10
     ECF No. 135 at p. 2.
11
     Id. at pp. 1, 2 (twice), 4 (twice), 6, 8, 24, 56, 58.
12
     Id. at pp. 4 and 6.
                                                          OBJECTION TO MAGISTRATE JUDGE’S ORDER
                                                              AND MOTION FOR BILL OF PARTICULARS
                                                                    CASE NO. 2:18-CR-00365, PAGE 5
4833-7216-8072, v. 1
      Case 2:18-cr-00365-JNP-BCW Document 194 Filed 02/21/19 Page 6 of 14




This is accomplished through group pleading. For example, each subparagraph in Paragraph 20 of

the Indictment begins with the word “they.”13 Presumably the government knows which of the

defendants participated in which of the activities that the government alleges took place in each of

these subparagraphs. More to the point, the government must know what it contends Sally did, if

any, among the various allegations set forth in those subparagraphs. However, by pleading in this

group fashion, the Indictment obscures what exactly the government charges Sally did to be part

of this conspiracy.

         This same pattern of group pleading appears in the paragraphs that allege “conduct in

furtherance” of the supposed conspiracy. In each of the subparagraphs of Paragraph 21

(subparagraphs “a” through “tt”), the Indictment alleges that on a certain date “they” took some

action. Here, even more clearly, the government knows who it thinks did the particular thing on

the identified date: the government just chooses to hide that fact by using group pleading.

         The second count in which Sally is charged proceeds in the same manner. In the

subparagraphs of Paragraph 31 “they” did all sorts of things, without any attempt to narrow who

“they” is. The problem with this approach is that it requires Sally and her counsel to scour the

substantial discovery to identify relevant documents in order to understand what defenses she may

have. In this case that makes preparing for trial and avoiding surprise virtually impossible.

         The practical effect on the defendants’ trial preparation of this pleading approach is
substantial. As it stands, the government has alleged in more than 50 subparagraphs through the

use of the ambiguous “they” that some or all of the defendants did things, or series of things. For

example, in Subparagraph 21.gg, to select just one, the Indictment alleges: “In or about March

2014, they instructed a co-conspirator to be prepared to leave the country to avoid prosecution.”

As it stands, Sally’s counsel has to investigate—without the benefit of the co-conspirator’s

statements until “two to three weeks” before trial—who the co-conspirator is, whether anyone will

say at trial that Sally “instructed” the co-conspirator, that Sally was present when the co-

13
   This is an exaggeration. Subparagraph “m” doesn’t use the group pled “they” until seven words
into the sentence.
                                                 OBJECTION TO MAGISTRATE JUDGE’S ORDER
                                                      AND MOTION FOR BILL OF PARTICULARS
                                                              CASE NO. 2:18-CR-00365, PAGE 6
4833-7216-8072, v. 1
      Case 2:18-cr-00365-JNP-BCW Document 194 Filed 02/21/19 Page 7 of 14




conspirator was instructed, or that Sally even knew the “co-conspirator” existed, much less the

alleged instruction. All of this may well be for naught if it turns out that the government does not

even intend to argue that Sally had anything to do with that episode. In a world of unlimited time

to get ready for a delayable trial, perhaps this problem is one that could be downplayed, but given

the time constraints under which Sally and her counsel are operating, needing to chase down leads

like this when the government knows that many of the “they” allegations have nothing to do with

Sally is simply an effort by the government to make it difficult for defense counsel to be ready for

an early trial.

          Preparing is no easy task; there is much discovery to scour. Efforts to quantify discovery

through listing statistics about terabytes and other digital volumes are often as misleading as they

are helpful. There are no useful metrics other than to describe how discovery has proceeded: in an

email on January 28, 2019, the government’s lawyers emailed counsel explaining that in order to

receive discovery counsel would need to mail three hard drives to two separate people. In the

government’s words, “given the volume of discovery, it will take us some time to copy all the data

to the hard drives. Please expect us to send out the drives within two weeks of having received

them.” Apparently, the act of copying—merely copying—all the digital information that comprises

discovery required two weeks.14 Of course, the government has not organized the discovery with

helpful tags identifying what documents relate to which defendants or subparagraphs or even
counts.

          Counsel then is left to review three hard drives of data without even having a single client-

specific allegation in the Indictment. It may well be that at trial the government will acknowledge

that Sally did not do any of the things that “they” are alleged to have done, and the preparation

will have been a purposeless wild goose chase. Given the group pleading, however, Sally’s counsel

must be prepared for the possibility that the government will try to prove she was the “they” in

every subparagraph in every count. Her Constitutional rights require that she have counsel who is

14
  As it turns out, Sally’s counsel negotiated to make use of a digital discovery review platform
being used by co-defendants and chose not to separately get copies of the discovery.
                                                  OBJECTION TO MAGISTRATE JUDGE’S ORDER
                                                      AND MOTION FOR BILL OF PARTICULARS
                                                              CASE NO. 2:18-CR-00365, PAGE 7
4833-7216-8072, v. 1
       Case 2:18-cr-00365-JNP-BCW Document 194 Filed 02/21/19 Page 8 of 14




prepared to address that possibility, unless the government is forced to give more specific

information about the charges.

III.     ARGUMENT

         Weeks of unnecessary preparation could be avoided if the Court orders the government to

provide the defendants the information they need to prepare for trial. The government’s handling

of this case has left everyone in a box:

         1.       by charging and arresting some defendants months before they were ready to settle

                  on charges,

         2.       by changing the indictment six months after the original defendants were arrested,

         3.       by including new defendants whose counsel must now get ready for trial on an

                  expedited basis to avoid violating the detained defendants’ rights,

         4.       by bringing an indictment that fails to identify what the defendants are individually

                  alleged to have done,

         5.       by refusing to disclose the key evidence, including statements of cooperating

                  witnesses, to the defendants until the weekend before trial, and

         6.       by pushing for an early trial date to avoid their premature arrests infringing

                  defendants’ constitutional rights, the government has created a crisis that introduces

                  tension between the defendants’ Speedy Trial Act rights and their right to a fair
                  trial.

         Much of this tension could be relieved by an order of the Court: (1) requiring the

government to disclose all witness statements now, and to allow the defendants, as well as their

lawyers, to review those documents; and (2) requiring the government to provide a bill of

particulars that would set forth what each defendant is actually accused of doing and providing the

specifics that are hidden by the Indictment’s group pleading.

         (a)      REVISION OF THE PROTECTIVE ORDER
         As noted above, the government filed a motion for a protective order and the Magistrate
signed the government’s proposed order without giving the defendants even a day to attempt to
                                                      OBJECTION TO MAGISTRATE JUDGE’S ORDER
                                                          AND MOTION FOR BILL OF PARTICULARS
                                                                CASE NO. 2:18-CR-00365, PAGE 8
4833-7216-8072, v. 1
      Case 2:18-cr-00365-JNP-BCW Document 194 Filed 02/21/19 Page 9 of 14




provide their input. The first purpose of this motion is to seek review of that Protective Order,

which contains findings that are, in light of the current procedural posture of the case, questionable

at best. For example, the Protective Order finds that notifying the defendants of the names of the

key witnesses against them three days before trial, “addresses the need of defense counsel to have

the identifying information regarding cooperating witnesses sufficiently in advance of trial so that

there can be adequate investigation of the cooperating witnesses for trial.” 15 From the

undersigned’s perspective, having just been introduced to this case, this line from the Court’s order

is absolutely inaccurate. Counsel is severely hampered by this Protective Order and will face

substantial hurdles in his endeavor to be ready for trial without the key witness statements well in

advance of trial. Further, this order actively delays the date by which counsel can be trial-ready.

         Moreover, the need for this secrecy is itself suspect. The government’s own prior

statements undermine any plausible claim that they are withholding cooperators’ statements out of

a practical concern for the witnesses. The government acknowledged in a September 25, 2018,

filing that, “as a practical matter, the defendants likely will be able to glean the identities of

witnesses and the nature of their statements from the discovery that the United States has provided

and will continue to provide.”16 In other words, the government acknowledged that trying to hide

the identity of cooperators is not a “practical.” This is because the defendants know who these

witnesses are and can likely guess the “nature of their statements.”
         If that is the case, what purpose is served by not disclosing the witness statements now so

defense counsel can be ready for trial as soon as possible? If, as the government acknowledges,

the defendants can identify cooperators and the general nature of their statements, witnesses are

15
   ECF No. 100 at p. 2. The logistics of the procedure required by the Order are difficult to navigate.
Since the government acknowledges that the Defendants likely know who the Cooperators are,
there will be a time under the Order where the Defendants and their counsel think they know, but
do not yet have records; a later period where defense counsel has the records but cannot disclose
who is a cooperator, even though the government acknowledges that the Defendants will likely
know who the cooperators are, during which time it is difficult to imagine how counsel will be
able to communicate with their clients about these witnesses who counsel knows and the
Defendants believe are cooperators; and finally a matter of three days before trial where counsel
and Defendants can actually discuss something about the key witnesses in the case.
16
   ECF No. 67 at p. 7.
                                                    OBJECTION TO MAGISTRATE JUDGE’S ORDER
                                                          AND MOTION FOR BILL OF PARTICULARS
                                                                 CASE NO. 2:18-CR-00365, PAGE 9
4833-7216-8072, v. 1
       Case 2:18-cr-00365-JNP-BCW Document 194 Filed 02/21/19 Page 10 of 14




not being meaningfully protected by the government’s unwillingness to “disclose” witnesses.

          Additionally, co-defendants’ counsel has offered in open court on several occasions that

they would receive Jencks Act disclosures “for attorneys’ eyes only” until shortly before trial. The

“attorneys’ eyes only” compromise, coupled with the fact that all three defendants the government

has levied allegations of dangerousness against—Sally is not one of them—are incarcerated,

ameliorates any concern that turning over witness statements has the potential to harm government

cooperators.

          The government contends in their motion for the Protective Order that the Jencks Act

prohibits the Court from ordering the government to make pre-trial disclosure of witness

statements.17 The government is not wrong; that is the law. The government can refuse to provide

pretrial disclosure of witness statements.

          But the Court is not without leverage of its own that it can use to persuade the government

to make disclosures that will allow the Defendants to get a fair trial. The Court can, and should,

order that the trial will proceed on the trial dates being discussed only on condition that the

government provides immediate—or at least substantially earlier than presently contemplated—

disclosure of Jencks Act materials. If the government refuses, the Court should set the trial at a

much later date, when counsel can be prepared even with the government withholding much of the

key evidence in the case. If that means that due process requires that the detained defendants be
released, then the government will have to choose between the detention it claims is crucial, on

the one hand, and jealously guarding the evidence it is attempting to hide from the defendants, on

the other. The Court and the defendants need not be held hostage by the government’s desire to

have its cake and eat it too. The Court can, and should, create strong incentives for the government

to abandon its unreasonable Jencks Act position so that this trial can be held both quickly and

fairly.

          Sally requests an order requiring the government to disclose all memoranda or records of


17
     ECF No. 99 at p. 2.
                                                     OBJECTION TO MAGISTRATE JUDGE’S ORDER
                                                         AND MOTION FOR BILL OF PARTICULARS
                                                              CASE NO. 2:18-CR-00365, PAGE 10
4833-7216-8072, v. 1
     Case 2:18-cr-00365-JNP-BCW Document 194 Filed 02/21/19 Page 11 of 14




any kind of witnesses it intends to call at trial, including cooperators, within 30 days of the filing

of this motion. In the alternative, the Court should order to the government to disclose how many

pages of Jencks Act material is in their possession so the Court can order a reasonable schedule

for trial. If the government refuses these compromises, the Court should delay trial to allow

adequate preparation and should release the incarcerated defendants as necessary to avoid having

their rights related to pre-trial detention violated.

         If the government’s lawyers have some specific basis to withhold specific statements that

they can articulate to the Court, they should make an in camera submission. However, Sally

requests that the Court review every such request with an eye toward the due process rights of the

defendants that are compromised by not having important evidence, as Sally’s counsel is forced to

prepare for a case with large, complex, and voluminous discovery on an expedited basis.

         (b)      THE BILL OF PARTICULARS
         Sally also seeks a bill of particulars. The purpose of a bill of particulars is to inform the

defendant of “the charge” with sufficient precision to allow him to prepare a defense.18 Its further

purpose is to minimize surprise as to the substantive facts of the charges. 19 A bill of particulars

entitles defendants to notice of the government's theory of the case.20

         The Indictment fails to apprise Sally of what criminal conduct she stands accused of. The

only things the Indictment alleges specific to Sally are not criminal. To be sure, the ambiguous
“they” are charged with various acts that may amount to a crime, but given the number of acts and

volume of discovery, knowing what “they” did does not serve to minimize surprise to Sally or help

her understand what the government alleges she did.

         In ordinary circumstances, where counsel could have time through exclusions of time under

the Speedy Trial Act to make an orderly and full review of all the discovery, a group-pled

18
   United States v. Ivy, 83 F.3d 1266 (10th Cir., 1996); United States v. Levine, 983 F.2d 165, 166–
67 (10th Cir., 1992); United States v. Radetsky, 535 F.2d 556 (10th Cir., 1976).
19
   See Wong Tai v. United States, 273 U.S. 77, 47 S.Ct. 300, 71 L.Ed. 545 (1927); United States v.
Hopkins, 716 F.2d 739, 745 (10th Cir., 1982); United States v. Garrett, 797 F.2d 656 (8th Cir.,
1986).
20
   United States v. Tyler, 42 Fed. Appx. 186, 190 (10th Cir., 2002).
                                                    OBJECTION TO MAGISTRATE JUDGE’S ORDER
                                                          AND MOTION FOR BILL OF PARTICULARS
                                                                CASE NO. 2:18-CR-00365, PAGE 11
4833-7216-8072, v. 1
      Case 2:18-cr-00365-JNP-BCW Document 194 Filed 02/21/19 Page 12 of 14




indictment like this may not pose a threat to Sally’s due process rights. However, that process

could take months or even a year—time that the parties in this case do not have. The time crunch

created by the detention of her codefendants, together with the government’s delay in multiple

superseding indictments, and only recently including her in the case means that proceeding on the

Indictment in this case, without further clarification in a bill of particulars, will inevitably lead to

prejudicial surprise and inability to prepare.

         The matter of a bill of particulars is within the discretion of the Court, whether to grant the

bill or to allow it in any part.21 The Court should exercise its discretion to enter a bill of particulars

requiring the government to disclose to each individual defendant what conduct the government

will contend at trial that defendant actually engaged in. A bill of particulars is an appropriate

vehicle for the government to make the disclosures that will avoid surprise and allow the newly-

charged defendants to proceed to trial with some idea what of their conduct is alleged to constitute

a crime.

IV.      CONCLUSION

         The Court is clearly committed to trying this case fairly, but also quickly. For Sally’s

counsel to be adequately prepared for trial on the schedule proposed by the Court, her counsel

needs more assistance than what the government’s present vague Indictment and key-witness-

hiding approaches provide. The Court should order the government to provide a bill of particulars
and to disclose all witness statements quickly, so everyone can be ready for this trial without

surprises or unplanned delays.


DATED: February 21, 2019                                 SMITH WASHBURN, LLP

                                                                /s/ D. Loren Washburn
                                                         D. Loren Washburn
                                                         Attorneys for Sally L. Kingston

21
   Will v. United States, 389 U.S. 90, 88 S.Ct. 269, 19 L.Ed.2d 305 (1967); Ivy, F.3d at 1281,
Levine, 983 F.2d at 167; United States v. Sturmoski, 971 F.2d 452, 460 (10th Cir., 1992); United
States v. Kunzman, 54 F.3d 1522 (10th Cir., 1995); United States v. Wright, 826 F.2d 938 (10th
Cir., 1987); Enlow v. United States, 239 F.2d 887 (10th Cir., 1957); Rubenstein v. United States,
214 F.2d 667 (10th Cir., 1954).
                                                      OBJECTION TO MAGISTRATE JUDGE’S ORDER
                                                          AND MOTION FOR BILL OF PARTICULARS
                                                               CASE NO. 2:18-CR-00365, PAGE 12
4833-7216-8072, v. 1
     Case 2:18-cr-00365-JNP-BCW Document 194 Filed 02/21/19 Page 13 of 14



                                 CERTIFICATE OF SERVICE

  I hereby certify that on February 21, 2019, the foregoing OBJECTION TO MAGISTRATE

JUDGE’S DECEMBER 7, 2018 ORDER (ECF NO. 100) AND MOTION FOR BILL OF

PARTICULARS was served on the person(s) named below via the Court’s electronic filing

system:

          Adam S. Elggren
          U.S. ATTORNEY’S OFFICE
          111 Main Street, #1800
          Salt Lake City, UT 84111
          adam.elggren@usdoj.gov

          Arthur J. Ewenczyk
          Leslie A. Goemaat
          U.S. DEPARTMENT OF JUSTICE
          TAX DIVISION CRIMINAL ENFORCEMENT
          601 D Street NW, 7th Floor
          Washington, DC 20004
          arthur.j.ewenczyk@usdoj.gov
          leslie.a.goemaat@usdoj.gov

          Richard M. Rolwing
          U.S. ATTORNEY’S OFFICE – TAX DIVISION
          303 Marconi Blvd., Suite 200
          Columbus, OH 43215

          Attorneys for the United States of America

          Marc A. Agnifilo
          Teny R. Geragos
          BRAFMAN & ASSOCIATES
          767 Third Avenue, Floor 26
          New York, NY 10017
          magnifilo@braflw.com
          tgeragos@braflaw.com

          Walter F. Bugden
          Tara L. Isaacson
          BUGDEN & ISAACSON LLC
          445 East 200 South, Suite 150
          Salt Lake City, UT 84111
          wally@bilaw.net
          tara@bilaw.net

          Attorneys for Jacob O. Kingston
          ////

          ////
                                                   OBJECTION TO MAGISTRATE JUDGE’S ORDER
                                                       AND MOTION FOR BILL OF PARTICULARS
                                                            CASE NO. 2:18-CR-00365, PAGE 13
4833-7216-8072, v. 1
     Case 2:18-cr-00365-JNP-BCW Document 194 Filed 02/21/19 Page 14 of 14



          Mark J. Geragos
          Linda Moreno
          GERAGOS & GERAGOS APC
          644 S. Figueroa Street
          Los Angeles, CA 90017
          mark@geragos.com
          geragos@geragos.com

          Jon D. Williams
          JON D WILLIAMS PC
          9 Exchange Place, Suite 600
          Salt Lake City, UT 84111
          jwilliam@lawyer.com

          Attorneys for Lev Aslan Dermen

          Scott C. Williams
          SCOTT C WILLIAMS LLC
          43 East 400 South
          Salt Lake City, UT 84111
          scwlegal@gmail.com

          Attorneys for Isaiah Elden Kingston

          Cara M. Tangaro
          TANGARO LAW PC
          35 W. Broadway, Suite 203
          Salt Lake City, UT 84101
          cara@tangarolaw.com

          Attorneys for Rachel Ann Kingston

          Samuel Alba
          SNOW CHRISTENSEN & MARTINEAU
          10 Exchange Place, 11th Floor
          P.O. Box 45000
          Salt Lake City, UT 84145
          sa@scmlaw.com
          Attorneys for Intervenors




                                                        /s/ Melina Hernandez




                                                OBJECTION TO MAGISTRATE JUDGE’S ORDER
                                                    AND MOTION FOR BILL OF PARTICULARS
                                                         CASE NO. 2:18-CR-00365, PAGE 14
4833-7216-8072, v. 1
